Concurring Opinion.
Watkins, J.
I place my concurrence in the decree in this case on the ground that the purchaser, under Act 82 of 1884, failed to pay the taxes that were assessed on the property since 1880, and anterior to the adjudication to him in the forced collection of taxes antecedent to 1880, and which taxes he had assumed as a part of the purchase price.
This is the exact import of our opinion in State ex rel. Martinez vs. Tax Collector, 42 An. 677.
It was affirmed in State ex rel. Powers vs. Recorder, 45 An. 56.
The case stands thus:
Plaintiff, as original owner, defaulted in the payment of taxes of the years 1874, 1875, 1876, 1877 and 1878.
In 1884 and 1885 the property was adjudicated to the State under Act 77 of 1880 and Act 96 of 1882 (Revenue Laws), for unpaid taxes of 1880, 1881, 1882 and 1888.
Subsequently, in 1889, it was adjudicated to Orloff Lake for the taxes prior to 1880, under Act 82 of 1884, the purchaser assuming, as pai’t of the purchase price, “ all taxes, with interest and cost, subsequent to 1880.”
Neither Lake, adjudicatee, nor Lang, his vendee, ever paid these taxes.
In 1898 the-plaintiff, exercising the grace of our statutes of 1888 and 1890, paid the taxes since 1880, and procured from the auditor *927of public accounts a certificate of redemption and subrogation to all rights of the State', growing out of the adjudication to the State.
Thereupon the plaintiff instituted this action to have the tax sale to Lake, and his subsequent transfer to Lang, cancelled and erased 'as being a cloud upon his title, defendant insisting that title is good, perfect and complete.
He also insists that plaintiff’s redemption enures to his benefit, because he was in duty and law bound to discharge and keep down the taxes, and cannot be allowed to thus come in competition with him .
The difficulty of the defendant’s 'situation, in my opinion, is that he was a mere stranger to the plaintiff at the time he bought. Between them there were neither relations of trust or confidence, as those between debtor and creditor, mortgagor and mortgagee. Hence plaintiff was under no obligation to keep down the taxes for the benefit of the tax purchaser and his vendee; particularly in view of the fact that the purchaser had assumed those very taxes as a part of the price he was to pay.
For these reasons I concur.
Mr. Justice Breaux dissents.
Application nor Rehearing.
The court has had under careful consideration the application for the rehearing in this case. There is but one issue, at least in this sense, i. e., that determined against the purchaser on the character of his title acquired at the tax sale, renders wholly unnecessary any notice of other issues. The court is not to be, therefore, understood as dealing with the provisions of law, so largely discussed, of the right of the owner to redeem. The controlling question is, the character of the title passed to the purchaser at the tax sale under the Act No. 82 of 1884. If the tax purchaser obtained no title under that act he is without interest to contest the relinquishment of the right of the State by permitting the owner to redeem. The construction of this act of 1884, as to the title of the tax-sale purchaser, received the fullest consideration in the Martinez case, not presenting, it is true, the phase of controversy in this case. The decision in this ease was not reached without the fullest consideration of the bearing of that decision, with all the qualifications suggested by the v ried form of this litigation, and not without the appreciation of the argu*928ment advanced in the original brief, and those filed on ihe rehearing. It was the conclusion of the court that the reasoning of the court in the Martinez case controlled the decision here. We adhere to the decision in this case, and refuse the rehearing.